Citation Nr: 1404063	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  05-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a service connection claim for conditions of the kidney and the bladder, to include infections, and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for an unspecified blood disorder.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active duty service from December 1942 to December 1945.    

This matter comes before the Board of Veterans' Appeals on appeal from an April 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Denver, Colorado, currently has jurisdiction of the case.  

As a matter of clarification, the Board notes that the service connection claim for kidney and bladder conditions has been the subject of a prior final denial, and accordingly, new and material evidence is required to reopen that claim.  That matter was mischaracterized by the Board in the April 2008 and July 2009 remands.  

In this regard, a service connection claim for a kidney/bladder conditions was denied in a rating decision issued in May 1946.  The decision was not appealed, and it became final.  In March 2004, the Veteran filed to reopen the service connection claim for a kidney/urinary condition.  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that in a case where a Veteran had filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claims were the same and thus distinguishable from the scenarios presented in the Boggs and Ephraim cases, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims). 

The Board concludes that this case is similar to the factual scenario presented in Velez, as the Veteran is in essence currently seeking service connection for the same kidney/bladder condition as was previously sought in 1946.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996)

The Veteran did not appear for Board hearings scheduled for January 2009 and May 2009.  Evidence on file includes an October 2013, VA Form 21-4138 withdrawing the Veteran's Board hearing request entirely, explaining that the Veteran was not competent to appear for a hearing.  38 C.F.R. § 20.704(d), (e) (2013).

This case was previously before the Board in April 2008 and July 2009, at which times it was remanded.  As will be further explained herein, there has been substantial compliance with the actions requested in that remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  However, in light of the fact that the service connection claim for a bladder/kidney condition is being reopened herein, a remand is required in order to conduct additional development prior to the adjudication of that claim on the merits.

The Board notes that the Veteran was previously represented by The American Legion; however, such VA Form 21-22 electing such Veterans Service Organization (VSO) indicates that power of attorney had been revoked by the Veteran's September 2013 selection of the Colorado Division of Veterans Affairs as his new power of attorney.  The record contains a new VA Form 21-22 dated in January 2011 and acknowledged in September 2013; however, the line indicating the name of the VSO is blank.  However, other documents of record indicate, to include the Veterans Appeals Control and Locator System (VACOLS), that the Colorado Division of Veterans Affairs has been recognized by VA as the Veteran's representative.  Therefore, this representation is acknowledged by the Board and noted on the title page of this decision.

A January 2014 review of the Virtual VA paperless claims processing system includes VA/CAPRI records printed in October 2013 and dated from 2003 to 2009 which do not contain evidence pertinent to the claims on appeal.  As such, the fact that they were not reviewed in their entirety subsequent to the issuance of the August 2005 statement of the case is of no prejudicial consequence.  See 38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection claim for conditions of the kidney and the bladder, to include infections, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision dated in April 1946 and issued in May 1946, the RO denied the Veteran's claim of entitlement to service connection for a kidney/bladder condition.

2.  Evidence added to the record since the final May 1946 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a kidney/bladder condition.

3.  A blood disorder, diagnosed as hematuria, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The rating decision dated in April 1946 and issued in May 1946 denying service connection for a kidney/bladder condition is final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013)]    

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a kidney/bladder condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for an unspecified blood disorder, to include diagnosed hematuria, have not been met.  38 U.S.C.A. §§, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a bladder/kidney condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Relevant to the issue decided herein, the RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to such service connection claim in a letter dated in April 2004 2005, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  That specific notice was provided to the Veteran in a March 2006 letter.  

Adjudication of the claims on appeal was undertaken in an August 2004 rating decision and statement of the case (SOC) was issued in August 2005.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's service connection claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Relevant to the duty to assist, the Veteran's available service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that the file contains a July 2004 memorandum to the effect that the Veteran's STRs are not available in this case.  However, such a finding may have been in error as it appears that the Veteran's complete STRs are contained in the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion in conjunction with his service connection claim for a blood disorder; however, the Board finds that such is not necessary in the instant case.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claim decided herein as: (1) the STRs are entirely negative for any recordation of complaints, injury, treatment, clinical findings, or diagnosis relating to a blood disorder (2) post-service evidence reflects that complaints and treatment for a blood condition were initially shown decades after the Veteran's discharge from service with no complaints of service onset; and (3) there is no competent evidence on file etiologically linking the Veteran's currently claimed blood disorder to service, nor has he himself provided any specific contentions or opinion in this regard.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

In April 2008 and July 2009, the Board remanded the case in order to afford the Veteran a hearing before a Veterans Law Judge.  However, as indicated in the Introduction, the Veteran did not appear for Board hearings scheduled for January 2009 and May 2009.  Evidence on file includes an October 2013, VA Form 21-4138 withdrawing the Veteran's Board hearing request entirely, explaining that the Veteran was not competent to appear for a hearing.  38 C.F.R. § 20.704(d), (e) (2013).  Therefore, as the Veteran's hearing request has been withdrawn, the Board finds that the AOJ has substantially complied with the April 2008 and July 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The Veteran is seeking entitlement to service connection for conditions of the kidney/bladder and for an unspecified blood disorder.  The Board notes that these claims are being evaluated separately as the claim involving a kidney/bladder condition was addressed in a prior final decision, and accordingly requires the presentation of new and material evidence to reopen the claim.  The statutes and regulations discussed below apply to both of the claims on appeal; additional case law, statutes and regulations are referenced herein as pertinent.   

As an initial matter, the file contains a July 2004 memorandum to the effect that the Veteran's STRs are not available in this case.  However, such a finding may have been in error as it appears that the Veteran's complete STRs are contained in the claims file.  Nevertheless, in such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 1995).  Similarly, the case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2013).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  New and Material Evidence - Kidney/Bladder Condition

The Veteran's STRs reflect that he was hospitalized for treatment of renal and ureteral disease in 1944 and pyelitis over the right kidney in May 1945.  There was no indication of any kidney or bladder disorder on the December 1945 separation examination report.  

On his original service connection application of January 1946, the Veteran indicated that he had been treated in June 1944 at a hospital in England for kidney and bladder trouble, and thereafter was hospitalized for the same condition in Germany in May 1945, where he was treated for about 6 weeks.

In an April 1946 rating action, which was issued in May 1946, the RO denied service connection for kidney and bladder conditions, reasoning that these conditions were not shown by the evidence of record.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In May 1946, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a kidney/bladder condition was received within a year of the issuance of such decision.  Therefore, the May 1946 rating decision is final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a kidney/bladder condition was received prior to the expiration of the appeal period stemming from the May 1946 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In March 2004, the Veteran filed to reopen a service connection claim for a kidney condition, indicating that he was hospitalized in Belgium for 3 months during service for this condition.  

Private medical records indicating that kidney stone removal took place in February 2003, and in December 2003, a suspicious bladder mass was noted.     

Lay statements were received from military comrades in March 2004, including Mr. B., recalling that the Veteran had been very sick and was hospitalized in Germany, due back and urinary problems, and noting that he had suffered from an infection from sleeping on snow and ice during service.  

In May 2004, the RO obtained SGO reports that revealed a hospital admission in May 1944 for renal and ureteral disease.  In this regard, 38 C.F.R. § 3.156(c)  provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  However, such regulation is inapplicable in the instant case as the Veteran's STRs showing such hospitalization and treatment were already of record at the time of the 1946 rating decision and were considered therein.  Such SGO reports providing duplicative information are not relevant and, as such, fall outside of the scope of 38 C.F.R. § 3.156(c).

Analysis

The Veteran is seeking to reopen a claim of entitlement to service connection for a kidney/bladder disorder.   

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The original RO and last final rating determination in April 1946 and issued in May 1946 was based upon lack of evidence of kidney and bladder conditions shown by the evidence of record.  Evidence added to the file since May 1946 reveals treatment for manifestations involving the kidney, bladder and urinary system in 2003.  In essence both in-service and post-service symptomatology are now shown by the evidence, the lacking evidence is a nexus between the two, and, significantly, there is no negative nexus evidence of record.  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade, supra.  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In light of this holding, the Board concludes that the additional and more recent information provided for the file is both new and material, as it establishes the presence of bladder/kidney problems post-service.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).  

In summary, the aforementioned additional evidence received since the May 1946 rating decision, particularly when reviewed in conjunction with evidence of record at that time, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's previously denied service connection claim for conditions of the kidney and the bladder and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.  

B.  Service Connection - Unspecified Blood Disorder  

In February 2004, the Veteran filed an original service connection claim for an unspecified blood condition.  

The STRs do not reference any irregular blood test or diagnosed blood conditions.  Records of June 1945 reveal a urine test which did not show any blood and an accompanying record which appears to be from May 1945 or June 1945 indicating that the Veteran had complaints of frequent urination, but no hematuria.  The December 1945 separation examination report does not reflect any abnormality of the blood.  

In a January 2002 statement, the Veteran indicated that, in 2001, he had been in the hospital and had a bladder examination which revealed loads of blood coming from his bladder.

Post-service medical records include an emergency room record dated in January 2003, indicating that the Veteran was referred for symptoms of gross hematuria.  He gave a 3 year history of intermittent gross hematuria.  Lab results revealed trace hemolyzed blood.  

Hematuria and a suspicious bladder mass are mentioned in a December 2003 private medical records.  Records on the Virtual VA paperless record system dated between 2003 and 2009 also contain mention of hematuria, without any reference to service onset or etiology.

Analysis

After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for an unspecified blood disorder is not warranted.   

Here, the only blood disorder shown to be diagnosed by the clinical records is hematuria.  Hematuria is defined as blood in the urine.  See Dorland's Illustrated Medical Dictionary 844 (31st ed. 2007).  Private medical records of 2003 mention hematuria in conjunction with other manifestations including a bladder mass, and VA medical records dated between 2003 and 2009 mention the condition as well.  
Accordingly, a diagnosis of hematuria as evidence of a claimed blood condition is accepted in this case.  

The STRs are entirely negative for any recordation of complaints, treatment, clinical findings, or diagnosis relating to any blood disorder.  Moreover, the Veteran himself has not maintained that any blood disorder occurred during service.   

Based on the evidence of record, a blood condition was not noted or treated until about 2000, according to a January 2003 private medical record in which the Veteran reported having a 3 year history of gross hematuria.  With regard to the long evidentiary gap of more than 50 years between active service and the earliest post-service clinical findings of a blood condition, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  

The critical issue in this case is whether the Veteran's currently claimed blood disorder is related to any incident of service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Essentially there has been no competent evidence or opinion presented for the record which establishes an etiological relationship between the currently claimed blood disorder.  Private and VA clinical records dated from 2003 forward represent the only evidence on file even reflecting that the Veteran has any blood disorder, and none of those records reference symptomatology dating to service or service-related etiology of that condition.  To the extent that the Veteran himself asserts he suffers from a blood disorder which is service-related, the Board does not question the Veteran's sincerity in his belief that his currently claimed condition is etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the etiology of a blood disorder, particularly where as here the nature and diagnosis of which was unspecified by the Veteran, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.  

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a blood disorder, and that, therefore, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received to reopen the service connection claim for a kidney/bladder condition, the claim is granted to this extent.

Service connection for an unspecified blood disorder is denied.


REMAND

Additional development is required in conjunction with the Veteran's service connection claim for a kidney/bladder condition.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  

In this regard, having reopened the service connection claim does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The record as it stands reveals that the Veteran was hospitalized for treatment of kidney/bladder problems during service, and was treated for problems of that nature in 2003.  

While the Board acknowledges that many years have passed between these events, under the VCAA, VA is obliged to provide an examination and/or opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there has not yet been any VA examination or opinion furnished addressing this claim; as such, a VA examination and medical opinion are warranted in this case pursuant to the duty to assist.  

In this regard, evidence in the file indicates that the Veteran suffers from Alzheimer's disease and may not be able to participate in a VA examination.  In light of this, an opinion will be requested in this case, based on review of the file, with instructions to schedule an examination only if absolutely necessary.

Additionally, while on remand, the Veteran should be provided with an opportunity to identify any treatment records relevant to his bladder/kidney condition and, thereafter, all such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC is should ensure that the Veteran has received appropriate duty to assist notice in conjunction with his claim.  In this regard, the Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a bladder/kidney condition.  Any such records should be sought after obtaining appropriate authorization to do so.

2.  The RO/AMC shall arrange for the Veteran's filed to be reviewed by an appropriate examiner, in conjunction with his service connection claim for a bladder/kidney condition to determine the etiology of this claimed condition.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  

* Should an examination be required, it is within the discretion of the RO/AMC and the examiner to schedule one; however, the Veteran in this case suffers from Alzheimer's disease and may not be able to appear for an examination.  

a.  A discussion of the Veteran's military, medical, and clinical history as well as the symptomatology of his claimed condition should be documented in the report to the extent possible.  

b.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently bladder/kidney condition and should explain the nature of such and associated manifestations and symptoms.

c.  If it is determined that the Veteran has a currently diagnosed bladder/kidney condition, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder: (1) was incurred during service or (2) or is otherwise etiologically related to service, to include his in-service hospitalization and treatment for such conditions.   

The basis for all opinions expressed should be discussed for the record. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2005 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


